Citation Nr: 0505926	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-23 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right collar bone 
condition.

2.  Entitlement to service connection for a left hip 
condition.

3.  Entitlement to service connection for residuals of a left 
foot injury.

4.  Entitlement to service connection for left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1945 to December 
1946.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the veteran's service medical 
records ("SMRs") are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center ("NPRC").  VA must take special care in efforts to 
reconstruct records in such cases.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1993).

The veteran's claims file contains no document that 
discharges VA's duty to provide the veteran certain notices 
about how to prosecute a claim for VA disability 
compensation.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2004).  The February 2001 RO letter to 
the veteran does not set forth the information and evidence 
necessary to substantiate the claims, nor does it inform the 
veteran of his and VA's respective burdens to produce or seek 
information and evidence necessary to substantiate the claim.  
The July 2003 statement of the case (SOC) provided the 
veteran the text of the regulation identifying VA's duties, 
but telling the veteran what the rules are is not the same as 
following them.  Upon receipt of the SOC, the veteran 
remained uninformed about which information and evidence, if 
any, he must provide, and which information and evidence, if 
any, VA would obtain.

In August 2000, the veteran completed a form, Request for 
Information Necessary to Reconstruct Medical Data (NA Form 
13055).  He reported he sustained injuries in an accident.  
He did not report the type or circumstances of the accident, 
although he did report a motor vehicle accident (MVA) in his 
original application for VA disability compensation.  He 
reported the name and location of the treating facility as 
"First Aid, Galipagus [sic] Island."  "First Aid" is not 
the name of a facility.  "Galipagus," as the veteran 
spelled it, does not appear in a standard world atlas.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran seeks 
with his claim to fill a 60-year gap in the records.  VA's 
resources to assist him cannot surmount an essentially silent 
record.  He would assist his claim greatly if he provided VA 
a detailed narrative of the accident, i.e., the location, 
correctly spelled, the circumstances, other persons involved, 
and an actual name of the facility where he was treated.  
These are reasonable requests and within his obligation under 
the regulation to provide information necessary to 
substantiate his claim.  38 C.F.R. § 3.159(c)(2)(i) (2004).

In an August 2000 statement, the veteran identified a Dr. 
Barnard, providing his address, and requesting the RO to 
obtain those records.  This predated the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  In August 
2000, it was the veteran's obligation to provide those 
records, unless his claim was well grounded.  Given the 
timing involved, it is reasonable that VA's conscientious 
implementation of its duty to assist under the VCAA include a 
specific request that the veteran authorize the release of 
information from Dr. Barnard.

The veteran twice reported that he had delivered private 
medical records to the Salem, Virginia, VA Medical Center 
(VAMC), one in a February 2001 telephone conversation 
regarding a Dr. McCave, and once on a March 2001 
authorization for the release of information from a Dr. Wade.  
This record creates ambiguity regarding which doctor's 
records he submitted to the VAMC.  The veteran must identify 
the records he submitted, or the RO cannot determine if 
efforts to obtain them are complete.

As is, the VA outpatient records from Salem VAMC do not 
contain any private medical records.  The RO's request for VA 
medical records is not in the claims file, so it is 
unascertainable why the VAMC records do not contain private 
medical records.  Documentation of the RO request for records 
and of the VAMC records administrator's response will inform 
the Board whether the RO request and the VAMC response are 
complete.

The RO did notify the veteran in the SOC of its inability to 
obtain certain federal and private records and of the actions 
taken to obtain them.  See 38 C.F.R. § 3.159(e) (2004).  
These actions need not be repeated.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification required 
by the Veterans Claims Assistance Act of 
2000 are completed.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  The notice 
must be as if none had been sent in 
connection with this claim, to ensure 
that notice is complete for each 
disability for which the veteran seeks 
compensation regarding all elements of 
such notices required by 38 C.F.R. 
§ 3.159(b), including instruction to 
submit any relevant evidence currently in 
his possession and notice of his 
obligation to provide information 
necessary to enable VA to assist him.

?	Provide the veteran a form to report 
accidental injury and another NA 
Form 13055 (Request for Information 
Necessary to Reconstruct Medical 
Data).  Request that he complete the 
accident report form, providing 
date. Location (correctly spelled), 
and all other information requested 
on the form.  Likewise, request that 
he complete the NAF 13055, providing 
the actual name of the facility 
where he was treated, and the 
location, including the country, 
correctly spelled.

?	Provide a VA Form 4142 and request 
that he complete it for Dr. Barnard 
and for Dr. Davis, whom he 
identified in his application for 
compensation as removing glass from 
his left foot in 1948.

?	Request that he identify the private 
medical records he submitted to 
Salem VAMC in or about August 2000.

2.  If and only for that evidence for 
which the veteran provides the 
information necessary to enable VA to 
seek private or federal records, request 
those records from the identified source, 
repeating rhe request if necessary 
consistent with regulation.  38 C.F.R. 
§ 3.159(c)(1), (2).

?	If the veteran provides 
authorization, request records from 
Drs. Davis and Barnard.

?	If the veteran identifies the 
private medical records he gave to 
Salem VAMC, request them from the 
VAMC, documenting the request, if 
made, and the response.

?	If the veteran identifies the name 
and correctly spelled location of 
the facility that treated him after 
his automobile accident, request a 
military accident report and line of 
conduct determination and clinical 
records of the named facility.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




